Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


2. The 2nd RCE along with IDS after the “Notice of Allowance” Filed on April 05, 2022 has been received and made of record. Applicants maintained claims 1-10 of which claim 1 is independent claim. NO claim is added as new claim or cancelled after the NOA.  Therefore, claims 1-10 are pending for consideration.

Information Disclosure Statement

3.	The information disclosure statement(IDS) submitted on April 05, 2022 was filed along with the mailing date of the 2nd RCE application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhen Bao(Reg. No. 70,954) on April 08, 2022.


4.	Application has been amended as follows:

5.	Claim 4 has been cancelled.

6.	Claim 1 has been amended as 

Claim 1(currently amended): A method for driving an electro-optic display having a plurality of display pixels comprising: 
updating the display with a first image; 
identifying display pixels with edge artifacts after the first image update using graytone transitional information of cardinal pixels to the plurality of display pixels;
creating a binary map indicating the locations of the identified display pixels with edge artifacts; and
storing the binary map in a memory,
wherein step of identifying display pixels with edge artifacts comprising flagging the identified pixels to a memory associated with the display’s controller.

Allowable Subject Matter


7.	Claims 1-3, and 5-10 are allowed.

8. 	The following is an examiner’s statement of reasons for allowance:
Claim 1: None of the cited references, on record, alone or in combination provides the motivation to teach or suggest applicants’ claim invention, “-----; creating a binary map indicating the locations of the identified display pixels with edge artifacts; and storing the binary map in a memory,
wherein step of identifying display pixels with edge artifacts comprising flagging the identified pixels to a memory associated with the display’s controller(fig.4a; Para 66-71 of the Specification submitted on September 12, 2019)” with all other limitations cited in claim 1.

[Harrington et al.(US 2014/0292830 A1) teaches a method for driving an electro-optic display(Para-4) having a plurality of display pixels comprising: updating the display with a first image(Para-128/129/130); identifying display pixels with edge artifacts after the first image update(Para-127,131); creating a binary map indicating the locations of the identified display pixels with edge artifacts(edge map, figs.12-14); and storing the binary map in a memory(Para 125-128).
On the other hand, Sim et al.(US 2016/0225322 A1) teaches an electro-optic display displaying in dark mode and light mode and related methods comprising: identifying display pixels with edge artifacts(Para-69, 77, 80) after the first image update using graytone transitional information of cardinal pixels to the plurality of display pixels(Para-76, 77, 81-85, 99, 104).]

Neither Harrington nor Sim teaches expressly, alone or in combination, to fairly teach the above-mentioned limitations, mentioned in the reasons for allowance above.
 
Claims 2, 3, and 5-10 are allowed because of their dependency on the allowed base claims respectively. 

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692